Citation Nr: 0215483	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of a left knee arthroscopy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from September 1984 to October 1984; and with the 
United States Army from October 1989 to April 1990; May 1 to 
May 9, 1992; and from August 1997 to May 1999.  The veteran 
also had periods of service with the United States Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, wherein the RO awarded service 
connection for residuals of a left knee arthroscopy and 
assigned a noncompensable evaluation.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  From May 19, 1999, the veteran's left knee disability was 
manifested by complaints of pain, with slight limitation of 
motion.  There was no evidence of ligamentous instability.  
There was objective evidence of pain, and the veteran 
ambulated with a pronounced limp.


CONCLUSION OF LAW

From May 19, 1999, the criteria for an initial 10 percent 
rating, but not higher, for the service-connected left knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.14, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) (regarding the 
definition of "new and material" evidence) and the second 
sentence of 38 C.F.R. § 3.159(c), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The Board has carefully considered whether further 
development or notification procedures under the VCAA or 
other law should be undertaken.  Under 38 U.S.C. 
§ 5103(a), as amended by VCAA, upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  As 
part of that notice, VA  shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

By "substantiate" is not defined in the Act.  However, in 
ordinary and customary use, by "substantiate" is meant that 
which tends to "support with proof or evidence" or 
"verify."  The American Heritage Dictionary of the English 
Language, 3rd ed. 1992 (1791).  The Explanatory Statement on 
the House version of the VCAA indicates that it was the 
Committees' intent to construe "to substantiate" as meaning 
"tending to prove" or "to support," and that information 
or evidence necessary to substantiate a claim need not 
necessarily prove a claim.  All the information need to is 
support a claim or give form or substance to it.  See 
Explanatory Statement on H.R. 4864, as amended, 146 Cong. 
Rec. H9912, H9914 (Oct. 17, 2000).  

The appellant has been apprised of evidence which would 
substantiate the claim, and all relevant evidence has been 
obtained.  See March 2000 Statement of the Case and June 2002 
Supplemental Statement of the Case.  The record shows that 
(1) the appellant has proffered accounts of the severity of 
his disorder, which have been presumed credible for purposes 
of development of the claim; (2) medical inquiry and opinion 
evidence to develop the claim have been generated by VA [VA 
medical examination dated in May 2002]; (3) the appellant has 
alluded to no further existing evidence which has not been 
obtained; and (4) the Board is unaware of any further 
information which could be adduced which would substantiate 
the claim at issue.  

Because there is no substantiating evidence which has not 
been provided, a further advisement under 38 U.S.C. § 5103(a) 
is not appropriate.   





Factual Background

Service medical records reflects that in April 1990, the 
veteran was seen for complaints of left knee pain, and that 
an impression of left knee patellofemoral syndrome was 
entered.  In April 1990, the veteran underwent a left knee 
arthroscopy.  While on active duty for training in January 
1991, the veteran re-injured his left knee.  He was diagnosed 
as having a partial tear of the anterior cruciate ligament of 
the left knee, which was confirmed by a February 1991 
magnetic resonance imaging scan.  In August 1992, the veteran 
was placed on a permanent profile.  

When examined by VA in July 1999, the veteran complained of 
left knee pain.  He reported a history consistent with that 
previously reported in this decision  The veteran complained 
that it was difficult for him to ascend the stairs, and that 
kneeling was painful.  The examiner noted that the veteran 
did not use any type of knee support or cane.  He was able to 
walk without any problem.  An examination of the left knee 
showed no swelling or deformity.  The range of motion the 
left knee was from zero to "120/140."  X-rays of the left 
knee were normal.  A diagnosis of a history of trauma to the 
left knee with normal X-rays was recorded by the examiner. 

A May 2002 VA orthopedic examination report reflects that the 
veteran's claims file was reviewed by the examiner prior to 
the examination.  The examiner reported the veteran's in-
service history with respect to his left knee, which was 
consistent with that previously reported in this decision.  
The examiner noted that the veteran was a student, and that 
his studies involved mental, as opposed to physical effort.  
The veteran stated that his left knee had become very 
painful, and that it hurt more than it did originally.  The 
veteran reported that when his left knee was hurting, he 
walked with a limp.  He indicated that there were five 
occasions when he felt like his left knee was giving away, 
and that he had actually fallen twice because of the left 
knee.  The veteran related that about three to four times a 
month he had episodes, which lasted from one to one and a 
half days, where the pain was very severe and which caused 
him to walk with a limp.  The examiner noted that the 
veteran's left knee pain was precipitated by stairs, bending, 
squatting, and prolonged walking or running.  The pain was 
alleviated by rest and anti-inflammatory medications.  

The VA examiner in May 2002 noted that the veteran did not 
use crutches, a brace, cane, or corrective shoes.  There was 
no evidence of any inflammatory arthritis.  The veteran 
related that at school, he used the elevator at all times.  
Because of the left knee, the veteran reported that he was 
unable to run or engage in any sporting endeavors.  He 
related that when his left knee hurt, he had to lie down and 
rest it, either on a bed or couch.  An examination of the 
left knee revealed no evidence of effusion.  The veteran 
walked with a pronounced limp.  Flexion of the left knee was 
to 110 degrees, at which point the veteran stopped because of 
pain.  However, he reported that he could have gone a little 
further, but was reluctant to do so.  Extension of the left 
knee was to zero degrees, without apparent pain.  Varus and 
valgus testing revealed stable, medial and lateral/collateral 
ligaments.  

No weakness of the anterior or cruciate ligament with 
anterior compartment testing was noted.  However, there was 
definite pain on the medial aspect of the knee from the 
medial meniscus with McMurray's test.  The veteran also 
complained of pain during the patella compression test 
(Clark's sign), which was an indication of patellofemoral 
dysfunction.  The veteran was diagnosed to have progressive 
symptoms of knee pain, with a history of a partial tear of 
the anterior cruciate ligament and with physical findings 
which were suggestive of problems with the medial meniscus, 
and patellofemoral dysfunction. 


Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155 (West Supp. 2002); 38 C.F.R. §§ 4.1, 4.10 (2002).

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence-to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  It should also be 
noted that use of similarly descriptive terminology by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104; 38 C.F.R. 4.2, 4.6 (2002).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from the initial award of 
service connection and the assignment of an initial 
noncompensable evaluation for the veteran's left knee 
disability.  

The RO has assigned a noncompensable evaluation to the 
service-connected residuals of an arthrotomy of the left knee 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  
Under that code, limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 
degrees, a 10 percent evaluation if extension is limited to 
10 degrees, a 20 percent evaluation if extension is limited 
to 15 degrees, a 30 percent evaluation if extension is 
limited to 20 degrees, a 40 percent evaluation if extension 
is limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2002). 

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2002).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2002).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 
38 C.F.R. § 4.45 (2002).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2002).

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  See 
VAOPGCPREC 23-97.  The General Counsel held in VAOPGCPREC 23- 
97 that a veteran who has arthritis and instability of the 
knee may be rated separately under 38 C.F.R. § 4.71a 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under [Diagnostic Code] 5257, the 
veteran must also have limitation of motion under [Diagnostic 
Code] 5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  In VAOPGCPREC 9-98, the General Counsel, 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 
held that even if the claimant technically has full range of 
motion but the motion is inhibited by pain, a compensable 
rating for arthritis under Diagnostic Code 5003 and § 4.59 
would be available, assuming of course that arthritis is 
clinically demonstrated.

The Board has considered 38 C.F.R. § 4.71a, Diagnostic Codes 
5256 (2002) (ankylosis), 5258, 5262 (2002) (impairment of the 
tibia and fibula), and 5263 (2002) (genu recurvatum), but the 
required pathology to rate under those Diagnostic Codes has 
not been shown.

The Board notes that when examined by VA in May 2002, range 
of motion of the left knee was 0 to 110 degrees bilaterally.  
As such, his flexion and extension do not meet the criteria 
for higher evaluations under Diagnostic Codes 5260 for 
limitation of flexion or 5261 for limitation of extension.



However, for consideration in this matter are the factors 
addressed at 38 C.F.R. 
§§ 4.10, 4.40, 4.45 and 4.59.  DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995).  
In this regard, while range of motion of the left knee was 
from 0 to 120/140 degrees in July 1999 and 0 to 110 degrees 
in May 2002, and range of motion may be therefore be assessed 
as normal (see 38 C.F.R. § 4.71, Plate II), and there was no 
evidence of any instability, the veteran had decreased 
flexion with pain during the May 2002 VA examination.  That 
examination report also revealed that the veteran had 
definite pain on the medial aspect of the left knee from the 
medial meniscus with McMurray's test and during the patella 
compression test.  In addition, the veteran was noted to have 
walked with a pronounced limp.  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In 
this matter, the appellant's demonstrated limitation of 
motion, limp, and apparent pain have placed the evidence of 
record in a state of relative balance, and the benefit of the 
doubt rule will therefore be applied.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993). 

Based upon the foregoing, the Board finds that an initial 10 
percent evaluation is warranted for the veteran's service-
connected left knee disability for the period from May 19, 
1999 with application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra.

The Board has also considered whether the evidence would 
support a higher disability rating.  However, as is noted 
above, the appeal is being granted upon a finding that the 
evidence is in relative balance as to a 10 percent rating.  
Plainly, the appellant's knee impairment does not meet the 
schedular criteria for the assignment of a disability rating 
greater than 10 percent.  Fletcher v. Derwinski, 1 Vet. App. 
394 (1991).



The veteran has also argued that a separate rating should be 
assigned based on instability and arthritis of the knee under 
VAOPGCPREC 23-97 (July 1, 1997). Thus, the Board must 
consider whether a separate evaluation may be assigned for 
disability in the appellant's right knee under VAOGCPREC 23- 
97 or VAOGCPREC 9-98 and the pertinent decisions by the 
Court.

As noted in opinions of the VA General Counsel (VAOPGCPREC 
23-97 and 9-98), a claimant who has arthritis and 
subluxation/instability of a service-connected knee may 
receive separate evaluations under Diagnostic Codes 5257 and 
5003 (and therefore 5010), relative to arthritis.  In this 
case, there is no evidence of degenerative arthritis of the 
left knee confirmed by X-ray or of objective findings of 
recurrent subluxation or instability of the knee.  Therefore, 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 do not provide a basis 
for a higher evaluation herein.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and thus 
warrant assignment of an Extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1)(2002).  The veteran has not offered any 
objective evidence that the service-connected left knee 
disability has interfered with his employment status to a 
degree greater than that which is contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  In this regard, the record 
reflects that the veteran is a second year law student, which 
he has reported requires more mental than physical exertion.  
Nor does the record reflect frequent periods of 
hospitalization for the disability at issue.  Hence, the 
record does not present an exceptional case in which the 
currently assigned evaluation is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) has not been met; and 
therefore, the Board affirms the RO's conclusion that a 
higher evaluation on an extraschedular basis is not 
warranted. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An initial 10 percent evaluation for residuals of a left knee 
arthroscopy is granted from May 19, 1999, subject to 
controlling regulations governing the payment of monetary 
benefits.



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

